82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Leon BUCKNER;  Vicki Lorraine White, Plaintiffs-Appellants,andGerald DAVIS FULLER;  Maurice Lively;  Allen Edward Mapp;James Moyer;  Kevin Farrow;  Daniel Gardner;  Paul LeoDavis;  Gary Ireland;  Mathew Porter;  John Tracy Courtney;Delmar Patrick;  James Harrison;  George Sams;  ClarencePruitt;  Mark McMillan;  Shane McCallum;  Clint Myers;Steven Bradley, Plaintiffs,v.WARDEN, Eastern Correctional Institution;  Warden, MarylandCorrectional Institution for Women;  Commissionerof Correction, Defendants-Appellees.
No. 96-6005.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 16, 1996.

D.Md.
AFFIRMED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CA-95-3476-S)
Robert Leon Buckner, Vicki Lorraine White, Appellants Pro Se.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Buckner v. Warden, No. CA-95-3476-S (D.Md. Dec. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED